     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 1 of 35



 1   James Fitzpatrick, Esq. (SBN: 129056)
     Charles Swanston, Esq. (SBN: 181882)
 2   FITZPATRICK & SWANSTON
     555 South Main Street
 3   Salinas, CA 93901
     Telephone: (831) 755-1311
 4   Facsimile: (831) 755-1319

 5   Larry W. Lee (SBN: 228175)
     Kristen Agnew (SBN: 247656)
 6   Nicholas Rosenthal (SBN: 268297)
 7   Max W. Gavron (SBN: 291697)
     DIVERSITY LAW GROUP, P.C.
 8   515 South Figueroa Street, Suite 1250
     Los Angeles, California 90071
 9   Telephone: (213) 488-6555
     Facsimile: (213) 488-6554
10
     Attorneys for Plaintiff,
11   JAVIER MENDOZA on behalf of himself and all other similarly situated employees
12
                                    UNITED STATES DISTRIC COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
     JAVIER MENDOZA on behalf of himself            Case No.: 19-cv-01485-SVK
16   and all other similarly situated employees,
                                                    THIRD AMENDED CLASS ACTION AND
17                          Plaintiff,              PRIVATE ATTORNEYS GENERAL ACT
                                                    COMPLAINT FOR DAMAGES AND FOR
18   v.                                             INJUNCTIVE RELIEF

19   NATIONAL VISION, INC.; and DOES 1              DEMAND FOR JURY TRIAL
     to 100, inclusive,
20
                            Defendants.
21

22

23

24

25

26

27

28
                                                   -1-
     Mendoza v. National Vision, Inc.                    Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                           Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 2 of 35



 1           COMES NOW Plaintiff JAVIER MENDOZA, who on behalf of himself and all other

 2   similarly situated current and former employees of Defendant NATIONAL VISION, INC., and

 3   members of the public, complains and alleges as follows:

 4           1.      As used herein, the term “Plaintiff” includes JAVIER MENDOZA, who is the

 5   named Plaintiff and Class Representative herein.

 6           2.      Plaintiff and the Class Members alleged herein (collectively, “Class Members”)

 7   seek remedies for all compensation and penalties due to the Class Members during the “Class

 8   Period,” which is defined as the period of time beginning four (4) years before the

 9   commencement of this action through the date on which final judgment is entered, based upon

10   information and belief that Defendants are continuing and will continue the unlawful employment

11   practices described herein.

12           3.      Each of the Class Members are identifiable, similarly-situated persons and are now,

13   or at some point during the Class Period were, employed by Defendants. Plaintiff reserve his

14   right to seek additional amendments of this Complaint to add as named Plaintiff some or all of the

15   persons who are members of the Plaintiff Class.

16           4.      Plaintiff JAVIER MENDOZA (“Plaintiff”) is a competent adult who is, and at all

17   times mentioned in this complaint has been, a resident of Monterey County, California. Plaintiff

18   was employed by Defendants from approximately September 3, 2014, through approximately

19   September 13, 2018, pursuant to an unwritten contract, some of the terms of which were the

20   product of an oral agreement, with other terms implied from or incorporated from written

21   materials and policies maintained by Defendants and from the conduct of the parties. The terms

22   of this contract included, but were not limited to, that Plaintiff would perform services as an

23   Assistant Store Manager, and at all times as an employee not exempted from the California Labor

24   Code and/or the applicable IWC Wage Order. Plaintiff is and at all relevant times was an

25   individual as defined in Business and Professions Code §§ 17201 and 17204.

26           5.      Defendant NATIONAL VISION, INC., is, and at all times mentioned in this

27   Complaint has been, a corporation incorporated under the laws of the State of Georgia,

28   conducting business throughout the State of California, and in the County of Monterey. Said
                                                      -2-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 3 of 35



 1   Defendant has expressly consented to jurisdiction in California, and Plaintiff and the Class

 2   Members are informed and believe, and thereon allege, that said Defendant employs individuals

 3   who perform duties throughout the State of California and the County of Monterey.

 4           6.      Plaintiff and the Class Members are ignorant of the true names, identities,

 5   capacities and relationships of the Defendants sued herein as DOES 1 through 100, inclusive, and

 6   therefore sues these Defendants by such fictitious names. Plaintiff and the Class Members are

 7   informed and believe, and thereon allege, that each of these fictitiously named Defendants are

 8   responsible in some manner for the occurrences herein alleged, and that Plaintiff’s and the Class

 9   Members’ damages as herein alleged were proximately caused by DOES 1 through 100. Plaintiff

10   will amend this Complaint to allege the true names and capacities of said DOE Defendants when

11   such information is ascertained. Each reference to “Defendants,” and each reference to any

12   particular Defendant herein, shall be construed to refer to all of those fictitiously named herein as

13   a “DOE” Defendant, and each of them.

14           7.      Plaintiff and the Class Members are informed and believe, and thereon allege, that

15   each of the Defendants herein was at all times relevant to this action the agent, employer,

16   representative, partner, and/or joint venturer of the remaining Defendants, and each of them, and

17   that each of the Defendants herein was at all times acting within the course and scope of that

18   relationship. Plaintiff and the Class Members are further informed and believe, and thereon

19   allege, that each of the Defendants herein consented to, ratified, and/or authorized the acts of each

20   of the remaining Defendants herein. The conduct of each of the Defendants was at all times

21   herein in accordance with and represents the official policy of Defendants. Additionally, at all

22   times herein mentioned, Defendants, and each of them, aided and abetted the acts and omissions

23   of each and all of the other Defendants, which proximately caused the damages herein alleged.

24   Plaintiff and the Class Members are further informed and believe, and thereon allege, that all of

25   the Defendants jointly employed Plaintiff and the Class Members herein and/or carried out a joint

26   scheme, business plan and/or uniform policy, and the acts and omissions of each Defendant are

27   legally attributable to the other Defendants such that they are deemed a single integrated

28   enterprise and agents of one another so that all Defendants are each jointly and severally liable for
                                                      -3-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 4 of 35



 1   the acts and omissions hereinafter alleged.

 2           8.      Defendants NATIONAL VISION, INC., and DOES 1 to 100 (collectively referred

 3   to herein as “Defendants”) are, and at all times herein were, “persons” as defined in California

 4   Business and Professions Code § 17201.

 5           9.      At all times during the Class Period, Defendants directly or indirectly, or through

 6   an agent or representative, exercised control over the wages, hours and/or working conditions of

 7   the Plaintiff and the Class Members, and directly or indirectly or through an agent or other person

 8   engaged, suffered, or permitted Plaintiff and the Class Members to work.
                                     JURISDICTION AND VENUE
 9
             10.     Plaintiff disputes that this Court has jurisdiction for the reasons set forth in his
10
     Motion to Remand. However, the Court denied this Motion, and therefore Plaintiff proceeds in
11
     this Court.
12
             11.     In light of the Court’s Order denying Plaintiff’s Motion for Remand, and given
13
     Defendant’s contentions in its Removal, Plaintiff concedes this is the appropriate venue.
14                                ADMINISTRATIVE EXHAUSTION
15           12.     Pursuant to California Labor Code § 2699.3, Plaintiff gave written notice on
16   September 17, 2018, by electronic filing with the Labor and Workforce Development Agency
17   (“LWDA”), and by certified mail to Defendant NATIONAL VISION, INC., of factual and legal
18   basis for the labor law violations alleged in this Complaint. Furthermore, on November 17, 2018,
19   Plaintiff supplemented his September 17, 2018 notice to allege additional labor law violations.
20   On March 3, 2020, Plaintiff again supplemented his notice to allege additional labor law
21   violations. Since providing notice to the LWDA, it has not expressed any interest in investigating
22   the labor code violations alleged in any of Plaintiff’s notices.
23           13.     Pursuant to California Labor Code § 2699.3, Plaintiff seeks all applicable penalties
24   for violations which the Labor and Workforce Development Agency has failed or elected not to
25   investigate and/or failed or elected not to issue a citation. Plaintiff has exhausted all
26   administrative remedies required by the Labor and Workforce Development Agency as a
27   prerequisite to filing this action.
28   //
                                                        -4-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 5 of 35



 1                                      GENERAL ALLEGATIONS
 2            14.    Defendants now, and at all times during the Class Period, own, operate and control

 3   a business or establishment that employs persons within the meaning of IWC Wage Order No. 4-

 4   2001 and California Code of Regulations, title 8, section 11040.

 5            15.    Defendants now, and throughout the Class Period, recruit, solicit, hire, employ and

 6   furnish employment, and qualify as an employer pursuant to IWC Wage No. Order 4-2001 and

 7   title 8 of the California Code of Regulations, section 11040 (hereinafter collectively referred to as

 8   “the Wage Order”), which applies to occupations in the professional, technical, clerical,

 9   mechanical and similar occupations industry.

10            16.    At all times herein alleged, Plaintiff and the Class Members were employees of

11   Defendants under the California Labor Code and were protected by to the provisions of the Wage

12   Order.

13            17.    During the Class Period, Defendants maintained a meal period policy that failed to

14   provide a meal period to Plaintiff and the Class Members that provided for 30 consecutive

15   minutes during which Plaintiff and the Class members were relieved of all duties and free to leave

16   the premises and that began before more than five (5) hours were worked. More specifically,

17   Defendant had a uniform policy and practice of understaffing the workplace such that Plaintiff,

18   and the Class Members, had to work through meal periods. The policy maintained by Defendants

19   failed to pay Plaintiff and the Class Members one (1) hour of pay at Plaintiff’s and the Class

20   Members’ regular rate of compensation for each meal period that was not timely provided as

21   required by California Labor Code § 226.7 and the Wage Order.

22            18.    Likewise, during the Class Period, Defendants maintained and enforced a uniform

23   policy by which they repeatedly failed to authorize, permit and provide Plaintiff and the Class

24   Members with paid duty-free rest and recovery periods of at least ten (10) consecutive

25   uninterrupted minutes during which Plaintiff and the Class Members were relieved of all duties

26   for every four (4) hours worked, or major fraction thereof, and which were counted as hours

27   worked for which there would be no deduction from wages. Specifically, Defendant maintained

28   a policy and uniform practice of preventing employees, including Plaintiff and the Class
                                                      -5-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 6 of 35



 1   Members, from leaving the premises during rest periods, and the duties and responsibilities of

 2   Plaintiff and the Class Members did not warrant this unlawful restriction. The policy maintained

 3   by Defendants required Plaintiff and the Class Members to abstain from taking more than one rest

 4   period on workdays lasting longer than six hours. Pursuant to this policy, Defendants failed to

 5   compensate Plaintiff and the Class Members one (1) hour of wages at their regular rate of

 6   compensation for each rest period not provided, as required by California Labor Code § 226.7

 7   and the Wage Order. As a consequence of this policy, Plaintiff and the Class Members were

 8   forced to work without paid rest periods during the relevant period.

 9           19.     During the Class Period, Defendants maintained and enforced a policy that

10   contributed to off-the-clock work. The Defendants’ policy and practice required Plaintiff and the

11   Class Members to clock out using one software system (Ceridian), then after clocking out from

12   work, go in a different computerized software system (DayForce) and approve the hours worked

13   for each particular day. This would take up to five minutes each and every day during which the

14   employees’ time was not being reported and such time was therefore unpaid. Further, Plaintiff

15   and the Class Members were required to once again, after clocking out from work, approve their

16   hours worked on a weekly basis. On each occasion that Plaintiff and the Class Members

17   performed daily and weekly approval of hours worked, a pop-up window would appear on the

18   computer monitor stating that the employees were confirming that they were provided with their

19   daily rest and meal periods. Plaintiff and the Class Members were required to perform a key

20   stroke that provided the confirmation in order to approve their hours worked and receive their

21   pay. This uniform policy and practice regularly and consistently resulted in Plaintiff and the Class

22   Members working more than eight hours in a single workday and more than forty (40) hours in a

23   single workweek. As a result of this policy, Defendants failed to pay Plaintiff and the Class

24   Members overtime premium wages of one and one-half times the employee’s regular rate of pay

25   for all hours worked over eight (8) hours in a single workday and/or more than forty (40) hours in

26   a single workweek, as required by California Labor Code §§ 510 and 1194 and the Wage Order.

27           20.     During the Class Period, Defendants violated Labor Code §§ 510, and 1194 by

28   failing to correctly calculate the regular rate of pay during pay periods in which Plaintiff and the
                                                      -6-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 7 of 35



 1   Class Members were paid multiple pay rates and received a non-discretionary bonus and/or

 2   commission pay. For example, Defendant paid Plaintiff and the Class Members non-

 3   discretionary bonuses and/or commission pay entitled “EG/Assoc PIP,” and other payments

 4   pursuant to Defendant’s “Store Manager Incentive Plan,” but did not properly calculate those

 5   items into the regular rate of pay during pay periods in which Plaintiff and the Class Members

 6   were also paid overtime. As a result of such violations, the correct regular rate of pay, the

 7   overtime and vacation rates of pay, as well as the gross and net wages earned as reflected on the

 8   Plaintiff’s and the Class Members’ itemized wage statements were all inaccurately identified, in

 9   violation of Labor Code § 226(a). Specifically, because of the aforementioned miscalculations

10   and underpayment of wages, a rate of overtime and vacation pay was listed on the wage

11   statements for such pay periods that was lower than the rates required by California labor laws,

12   and the values for gross and net wages earned that were identified on said wage statements did

13   not accurately reflect correct amount of wages that should have been paid had the overtime and

14   vacation rates of pay been accurately calculated. Finally, as a result of such violations,

15   Defendants also violated Labor Code §§ 201-203 by failing to pay all wages in a timely manner

16   upon separation of employment pursuant to the above-referenced violations.

17           21.     During the Class Period, Defendants maintained and enforced a uniform policy by

18   which they regularly and consistently violated Labor Code § 226 by, including but not limited to,

19   failing to provide Plaintiff and the Class Members with complete and accurate itemized wage

20   statements accurately stating the total hours worked; overtime hours worked; gross wages earned;

21   net wages earned; the number of piece-rate units earned and any applicable piece rate; all rates of

22   pay in effect during the pay period; regular, overtime and vacation rates of pay that accurately

23   reflected the amount the employer was required under California law to pay; the corresponding

24   number of hours worked under each rate; all deductions; premium wages owed for missed rest

25   and meal periods; the correct name and address of the employer. Furthermore, during the Class

26   Period, Defendants violated Labor Code section 226(a) during each pay period in which

27   “Retroactive Pay,” “EG/Assoc PIP,” and/or “Regular Rate OT” wages were paid; in that

28   whenever such wages were paid, the wage statements issued by Defendants to Plaintiff and the
                                                      -7-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 8 of 35



 1   Class Members failed to identify for such wages the applicable rate of pay and/or hours worked

 2   under such rates.

 3           22.     During the Class Period, Defendants maintained and enforced a uniform policy by

 4   which they regularly and consistently violated California Labor Code § 2802. Plaintiff and the

 5   Class Members were required to use their personal vehicles to travel off-site to perform

 6   “community outreach” services, and undergo training, at various locations. Defendant also

 7   required Plaintiff and the Class Members to use their personal cellular phones to take photographs

 8   while performing “community outreach” services, but Defendant failed to reimburse Plaintiff and

 9   the Class Members for having to use their personal vehicles and cellular phones.

10           23.     During the Class Period, Defendants maintained and enforced a uniform policy by

11   which they regularly and consistently violated California Labor Code §§ 201, 202, 204, 218, 221,

12   223, 1194, 1198 and the Wage Order by unlawfully refusing to pay agreed wages to Plaintiff and

13   the Class Members.

14           24.     During the Class Period, Defendants maintained and enforced a uniform policy by

15   which they regularly and consistently violated California Labor Code §§ 201, 202, and 203 by

16   failing to pay Plaintiff and the Class Members all owing and unpaid wages for work performed

17   by them during their employment and at the end of their employment. Specifically, whenever

18   Defendants paid Plaintiff and the Class Members sick time pursuant to California Labor Code

19   § 246, Defendants did so at the incorrect rate of pay. Defendants paid Plaintiff and the Class

20   Members at the base hourly rate of pay, as opposed to the regular rate of pay, which would

21   take into account all non-discretionary bonuses, or by dividing the employees’ total wages, not

22   including overtime premium pay, by the employees’ total hours worked in the full pay periods

23   of the prior 90 days of employment, as required by Labor Code § 246. This resulted in the

24   employees being underpaid for sick time, and resulted in violations of California Labor Code

25   §§ 201, 202, and 203, and other derivative Labor Code violations, because Defendants did not

26   pay, or timely pay, Plaintiff and the Class Members all owing and unpaid wages for work

27   performed by them during their employment and at the end of their employment.

28           25.     During the Class Period, Defendants maintained and enforced a uniform policy by
                                                    -8-
     Mendoza v. National Vision, Inc.                     Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                            Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 9 of 35



 1   which they regularly and consistently violated California Labor Code §§ 201, 202, 204, 218,

 2   1194, 1198, 1199 and the Wage Order by failing to pay all wages owed to Plaintiff and the Class

 3   Members for all hours worked, overtime premium wages for all overtime hours worked, and

 4   compensation Defendants were required by California law to pay to Plaintiff and the Class

 5   Members when Defendants failed to provide them with meal and rest periods that complied with

 6   the requirements of California law.

 7           26.     Plaintiff and the Class Members are informed and believe, and thereon allege, that

 8   at all times herein mentioned, Defendants were advised by skilled lawyers and other

 9   professionals, employees and advisors knowledgeable about California labor and wage law,

10   employment and personnel practices, and about the requirements of California law. Plaintiff and

11   the Class Members are informed and believe, and thereon allege, that throughout the Class

12   Period, Defendants knew or should have known each of the following:

13                    a.     That Plaintiff and the Class Members were entitled to receive an

14   uninterrupted thirty (30) minute meal period during which they were relieved of all duties before

15   working more than five hours and a second uninterrupted thirty (30) minute meal period, and, if

16   such meal periods were not provided to them, they were entitled to the payment of one additional

17   hour of pay at their regular rate of pay, and that Plaintiff and the Class Members were not being

18   provided such meal periods and were not receiving one additional hour of pay at their regular rate

19   of pay on occasions when such meal periods were not so provided;

20                    b.     That Defendants were obligated to authorize, permit and provide to

21   Plaintiff and the Class Members one ten (10) minute duty-free rest period for every four (4) hours

22   or major fraction thereof worked, and, if such rest period were not so provided, Defendants were

23   required to pay Plaintiff and the Class Members one (1) additional hour of pay at their regular rate

24   of pay, and that Defendants did not authorize, permit and provide such rest periods and, on such

25   occasions, did not provide Plaintiff and the Class Members with one additional hour of pay at

26   their regular rate of pay;

27                    c.     That Plaintiff and the Class Members were entitled to receive premium

28   overtime wages for the overtime hours they worked and that Plaintiff and the Class Members
                                                      -9-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 10 of 35



 1   were in fact not receiving premium overtime wages calculated in the manner required by

 2   California law for all such overtime hours worked;

 3                    d.     That Plaintiff and the Class Members were entitled to receive their agreed

 4   wage, and no less than the agreed wage, as compensation for any and all hours worked by them

 5   and that, in violation of the California Labor Code, Defendants failed and refused to pay Plaintiff

 6   and the Class Members agreed wages for any and all hours they worked;

 7                    e.     That Plaintiff and the Class Members were entitled to receive complete and

 8   accurate wage statements in accordance with California law, and that, in violation of the

 9   California Labor Code, Plaintiff and the Class Members were not provided complete and accurate

10   wage statements;

11                    f.     That Plaintiff and the Class Members were entitled to timely payment of

12   wages during their employment and at the end of their employment, and that Plaintiff and the

13   Class Members did not receive payment of all wages including, but not limited to, meal and rest

14   period premium wages, premium overtime wages, and agreed hourly wages within permissible

15   time periods; and

16                    g.     That Plaintiff and the Class Members were entitled to sick pay at their

17   regular rate of pay, or at the rate determined by dividing the employee’s total wages, not

18   including overtime premium pay, by the employee’s total hours worked in the full pay periods of

19   the prior 90 days of employment.

20           27.     California Labor Code § 218 states that nothing in Article I of the Labor Code shall

21   limit the right of any wage claimant to “sue directly . . . for any wages or penalty due to him

22   under this Article.”
                                        CLASS ACTION ALLEGATIONS
23
             28.     Plaintiff reserves the right to amend or modify the class description with greater
24
     specificity, further division into subclasses or with limitations to particular issues.
25
             29.     This action has been brought and may be properly maintained as a class action
26
     under the provisions of Federal Rule of Civil Procedure 23(b)(3) because the questions of law and
27
     fact at issue herein are common and of general interest to Plaintiff and the Class Members, the
28
                                                       -10-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 11 of 35



 1   parties are numerous, and it would be impracticable to bring the claims alleged herein before the

 2   court as individual claims or through some other than a class action. Plaintiff seeks to represent a

 3   class of Defendants’ non-exempt employees who worked in California at any time within four (4)

 4   years before the commencement of this action through the date of the order granting class

 5   certification (the “Class”). Further, Plaintiff seeks to represent subclasses composed of and

 6   defined as follows:

 7                     A.     Correct “Average” Regular Rate of Pay Subclass:
                              All current and former employees of Defendants who worked
 8
                              for Defendants in California at any time during the Class
 9                            Period and who, at any time during the Class Period, were
                              paid for overtime hours worked at a rate that was based on a
10                            calculation of their regular rate of pay that did not take into
                              account commissions earned, incentive and/or piece-rate pay,
11                            nondiscretionary bonuses, multiple rates of pay and/or other
                              compensation
12
                       B.     Non-Discretionary Incentive Subclass:
13
                              All current and former employees of Defendants who worked
14                            for Defendants in California at any time during the Class
                              Period and who, at any time during the Class Period, received
15                            non-discretionary incentive pay which was not taken into
                              account when their regular rate of pay was calculated for the
16
                              purposes of computing the rate at which they would be paid
17                            overtime premium wages.
                       C.     Meal Period Subclass:
18
                              All current and former employees of Defendants who worked
19                            for Defendants in California at any time during the Class
                              Period and who, at any time during the Class Period, were
20                            paid an hourly wage and were not provided one or more meal
                              periods that complied with the requirements of California
21
                              law.
22
                       D.     Rest Period Subclass:
23                            All current and former employees of Defendants who at any
                              time during the Class Period worked for Defendants in
24                            California and who, at any time during the Class Period, were
                              paid an hourly wage and who did not receive one or more rest
25
                              periods that complied with the requirements of California
26                            law.
                       E.     Non-Compliant Wage Statement Subclass:
27
                              All current and former employees who are or were employed
28                            by Defendants in California at any time during the Class
                                                      -11-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 12 of 35



 1                            Period and who at any time during the period beginning one
                              year before the commencement of this action and continuing
 2                            throughout the Class Period, were paid any wages and
                              received one or more wage statements from Defendants.
 3
                       F.      Sick Pay Subclass:
 4
                              All former non-exempt employees who were employed by
 5
                               Defendants in California at any time from November 13,
 6
                               2015, through the present and who earned sick time pay.
 7
     A.     Numerosity
 8
             30.     The Class Members are so numerous that joinder of all the members of the class is
 9
     not feasible and not practical. While the precise number the Class Members has not been
10
     determined at this time, Plaintiff are informed and believe that Defendants currently employ, and
11
     during the Class Period regularly employed, more than 500 employees in California in non-
12
     exempt positions. The identities of the Class Members are readily ascertainable by inspection of
13
     Defendants’ employment records. Moreover, joinder of all members of the proposed class is not
14
     practicable, and individual damages for each member is not anticipated to be sufficiently high to
15
     allow for practical resolution through individualized litigation.
16
     B.     Commonality and Predominance
17
             31.     There are questions of law and fact common to each Class Member that
18
     predominate over any questions affecting only individual Class Members. These common
19
     questions of law and fact include, without limitation:
20
                      a.     Whether Defendants violated California Labor Code §§ 226.7 and 512 and
21
     the Wage Order by failing to provide a 30-minute duty-free meal period within the first five hours
22
     of each workday to Plaintiff and the Class Members on days they worked in excess of (5) five
23
     hours and with a second thirty (30) minute uninterrupted duty-free meal period commencing
24
     before they worked more than ten (10) hours because of Defendants’ uniform policy and/or
25
     practice of understaffing the workplace such that Plaintiff, and the Class Members, had to work
26
     through meal periods;
27
                      b.     Whether Defendants violated Labor Code § 226.7 and the Wage Order by
28
                                                      -12-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 13 of 35



 1   failing to provide a paid ten (10) minute duty-free rest period to Plaintiff and the Class Members

 2   for every four hour work period or major fraction thereof, and by failing to compensate Plaintiff

 3   and the Class Members one hour of wages for such missed and/or unpaid/underpaid rest periods

 4   because of Defendants’ uniform policy and practice requiring employees to stay on the premises

 5   during rest periods;

 6                    c.     Whether Defendants violated Labor Code §§ 510 and 1194 and the Wage

 7   Order by failing to pay Plaintiff and the Class Members the appropriate premium overtime wages

 8   for all overtime hours worked in light of Defendants’ unlawful policy and practice of failing to

 9   properly calculate the regular rate of pay when Plaintiff and the Class Members were

10   compensated for non-discretionary bonuses and/or commission pay;

11                    d.     Whether Defendants violated California Labor Code § 226 by failing to

12   provide accurate itemized wage statements to Plaintiff and the Class Members containing all of

13   the information required by Labor Code § 226; and more specifically, whether Defendants

14   provided wage statements that identified the applicable rate of pay and/or hours worked when

15   Plaintiff and the Class Members were compensated for “Retroactive Pay,” “EG/Assoc PIP,”

16   and/or “Regular Rate OT” wages;

17                    e.     Whether Defendants violated California Labor Code § 2802 by failing to

18   reimburse Plaintiff and the Class Members for having to use their personal vehicles to travel off-

19   site to perform “community outreach” services, and undergo training, at various locations, and

20   requiring Plaintiff and the Class Members to use their personal cellular phones to take

21   photographs while performing “community outreach” services, without reimbursement;

22                    f.     Whether Defendants violated California Labor Code §§ 201, 202, 218, 221,

23   1194 and 1198 by failing and refusing to pay Plaintiff and the Class Members agreed wages for

24   all work performed by them;

25                    g.     Whether Defendants violated Labor Code §§ 201, 202, and 203 by failing

26   to timely pay Plaintiff and the Class Members all wages for work performed by them during their

27   employment and failing to timely pay Plaintiff and the Class Members at the end of their

28   employment all wages for work performed by them during their employment, and by failing to
                                                    -13-
     Mendoza v. National Vision, Inc.                      Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                             Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 14 of 35



 1   pay Plaintiff and the Class Members sick time pay at the correct regular rate of pay, rather than

 2   the base hourly rate of pay;

 3                    h.     Whether Defendants violated Labor Code § 2810.5 and the Wage Order by

 4   failing to provide Plaintiff and the Class Members at the time of hiring with written notice, in the

 5   language the employer normally uses to communicate, of wage and other employment-related

 6   information;

 7                    i.     Whether Defendants’ failure to pay wages and premiums in accordance

 8   with the California Labor Code and the Wage Order was willful;

 9                    j.     Whether Defendants’ conduct as alleged throughout this complaint was

10   willful or reckless;

11                    k.     Whether Defendants violated Labor Code § 1198 and the Wage Order by

12   failing to keep accurate records with respect to each employee;

13                    l.     The appropriate amount of damages, restitution and/or monetary penalties

14   resulting from Defendants’ violations of California law;

15                    m.     Whether Plaintiff and the Class members are entitled to equitable relief,

16   including but not limited to, injunctive and declaratory relief, pursuant to Business and

17   Professions Code §§ 17200 et seq.; and

18                    n.     Whether Defendants violated Business and Professions Code §§ 17200 et

19   seq., by failing to provide meal and paid rest periods mandated by Labor Codes § 226.7, 512 and

20   the Wage Order; by failing to compensate Plaintiff and the Class Members one (1) hour of pay

21   for meal periods and rest periods that were not provided; by failing to pay regular and overtime

22   wages for all hours worked; by failing to provide complete and accurate wage statements to

23   Plaintiff and the Class Members in accordance with Labor Code § 226; by failing to pay agreed

24   wages; and by failing to timely provide all wages due to Plaintiff and the Class Members

25   throughout and at the end of their employment.

26   C.     Typicality

27           32.     The claims of Plaintiff are typical of the claims of the Class Members. Plaintiff

28   and the Class Members sustained injuries and damages arising out of and caused by the
                                                      -14-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 15 of 35



 1   Defendants’ common course of conduct in violation of statutes, common law, wage orders

 2   and/or regulations that have the force and effect of law, as alleged herein. Plaintiff and the

 3   Class Members were subjected to the same unlawful policies and uniform practices alleged

 4   above, such that Plaintiff’s claims are typical of the Class Members. Plaintiff received non-

 5   discretionary incentive pay and/or commission pay, as did the Class Members. Plaintiff also

 6   was subject to Defendants’ unlawful meal and rest policies and practices, as described more

 7   fully above, as were the Class Members. Plaintiff also received wage statements that failed to

 8   identify the applicable rate of pay and/or hours worked for periods where he received

 9   “Retroactive Pay,” “EG/Assoc PIP,” and/or “Regular Rate OT” wages, and so did the Class

10   Members. Plaintiff also was required to use his personal vehicle and cellular phone to perform

11   “community outreach” services, at various off-site locations, as were the Class Members.

12   Defendant did not reimburse Plaintiff or the Class Members for these items. Plaintiff received

13   sick time pay from Defendants but was only paid at his base hourly rate, as opposed to the

14   regular rate of pay, as were the Class Members. On information and belief, Plaintiff alleges

15   that his experiences were similar to, and representative of, the Class Members’ experiences,

16   and thus his claims are typical of the Class Members. Plaintiff shares a well-defined

17   community of interest with the Class Members and is qualified to, and will, fairly and

18   adequately protect the interests of each Class Member.

19   D.     Adequacy of Representation

20           33.     Plaintiff will fairly and adequately represent and protect the interests of the Class

21   Members. Plaintiff acknowledges Plaintiff’s obligation to make known to the Court any

22   relationship, conflict or difference with any Class Member. Plaintiff have incurred and

23   throughout this action will continue to incur, costs and attorneys’ fees necessarily expended

24   for the prosecution of this action for the substantial benefit of each Class Members. Counsel

25   who represents Plaintiff is competent and experienced in litigating class actions, versed in the

26   rules governing class action discovery, certification, settlement and trial, and will vigorously

27   and competently pursue the claims of Plaintiff and the Class Members.

28   //
                                                      -15-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 16 of 35



 1   E.     Superiority

 2          34.      The nature of this action makes the use of class action adjudication superior to

 3   other methods. The class action will achieve economies of time, effort and expense as

 4   compared with separate individual lawsuits on behalf of each Class Member, and will avoid

 5   inconsistent outcomes because the same issues will be adjudicated in the same manner and at

 6   the same time for the entire class.

 7   F.     Public Policy Consideration

 8           35.     Employers in the State of California violate employment and labor laws on a daily

 9   basis. Employees are often intimidated and afraid to assert their rights out of fear that they will

10   be subjected to direct or indirect retaliation by their employers. Former employees (those who

11   are no longer employed by a particular employer who had subjected them to employment and

12   labor law violations) are fearful of bringing actions against their former employers because they

13   believe their former employers might damage their future endeavors through negative references

14   and/or other means. Class actions provide Class Members who are not named in the complaint

15   with vindication of their rights while also protecting their privacy and shielding them from

16   retaliation.
                                       FIRST CAUSE OF ACTION
17                  Failure to Provide Meal Periods or Compensation in Lieu Thereof
18                         (Labor Code §§ 226.7 and 512; and the Wage Order)
                         (Plaintiff and the Class Members against all Defendants)
19
             36.     Plaintiff and the Class Members allege and incorporate by reference all of the
20
     allegations contained in the preceding paragraphs as though fully set forth herein.
21
             37.     California Labor Code § 226.7 provides that no employer shall require an
22
     employee to work during any meal period mandated by an applicable order of the Industrial
23
     Welfare Commission. Labor Code § 226.7 further provides that if an employer fails to provide
24
     an employee a meal period or rest period in accordance with an applicable order of the Industrial
25
     Welfare Commission, the employer shall pay the employee one (1) additional hour of pay at the
26
     employee's regular rate of compensation for each workday that the meal or rest period is not
27
     provided.
28
     //
                                                     -16-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 17 of 35



 1           38.     Throughout the Class Period, the Wage Order and California Labor Code § 512(a)

 2   provided that an employer may not require, cause or permit an employee to work for a period of

 3   more than five (5) hours per day without providing the employee with an uninterrupted meal

 4   period of not less than thirty (30) minutes, except that if the total work period per day of the

 5   employee is not more than six (6) hours, the meal period may be waived by mutual consent of

 6   both the employer and the employee.

 7           39.     During the Class Period, Defendants and/or their authorized supervisors repeatedly

 8   failed to comply with the meal period requirements of the Labor Code and the Wage Order by

 9   failing to provide Plaintiff and the Class Members with a thirty (30) minute uninterrupted duty-

10   free meal period within five (5) hours of the beginning of their shift, in violation of Labor Code

11   §§ 512, 226.7, and the Wage Order. More specifically, Defendants had a uniform policy and

12   practice of understaffing the workplace such that Plaintiff, and the Class Members, had to work

13   through meal periods. Defendants also failed to compensate Plaintiff and the Class Members one

14   (1) hour of wages for any of the missed meal periods not provided by Defendants, as alleged

15   above, which failure also violated Labor Code §§512 and 226.7 and the Wage Order. Pursuant to

16   the Wage Order and California Labor Code § 226.7(b), Plaintiff and the Class Members are

17   entitled to recover from Defendants one (1) additional hour of pay at their regular hourly rate of

18   compensation for each meal period violation as alleged herein.

19           40.     Defendants were at all times aware of the Labor Code and Wage Order

20   requirements that they provide Plaintiff and the Class Members with such meal periods and was

21   aware that Plaintiff and the Class Members regularly worked more than five (5) hours without

22   receiving mandated meal periods. Thus, Defendants willfully violated the provisions of Labor

23   Code §§ 226.7 and 512 and the Wage Order.

24           41.     As a result of the unlawful conduct of Defendants, Plaintiff and the Class Members

25   have been deprived of wages and other compensation in amounts to be determined at trial, and

26   are entitled to recovery of such amounts.

27           42.     WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.

28   //
                                                      -17-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 18 of 35



 1                                   SECOND CAUSE OF ACTION
                    Failure to Provide Rest Periods or Compensation in Lieu Thereof
 2                             (Labor Code § 226.7; and the Wage Order)
 3                      (Plaintiff and the Class Members against all Defendants)
             43.     Plaintiff and the Class Members allege and incorporate by reference all of the
 4
     allegations contained in the preceding paragraphs as though fully set forth herein.
 5
             44.     California Labor Code § 226.7 provides that no employer shall require an
 6
     employee to work during any rest period mandated by an applicable order of the California
 7
     Industrial Welfare Commission. Labor Code Section 226.7 further provides that if an employer
 8
     fails to provide an employee a meal period or rest period in accordance with an applicable order
 9
     of the Industrial Welfare Commission, the employer shall pay the employee one (1) additional
10
     hour of pay at the employee's regular rate of compensation for each workday that the meal or rest
11
     period is not provided.
12
             45.     The Wage Order and California Labor Code § 226.7 provides that every employer
13
     shall provide and shall authorize and permit all employees to take rest periods, which insofar as
14
     practicable shall be in the middle of each work period, and that the rest period time shall be based
15
     on the total hours worked daily at the rate of ten (10) minutes net rest time per four (4) hours or
16
     major fraction thereof, unless the total daily work time is less than three and one-half hours.
17
             46.     During the Class Period, on days in which Plaintiff and the Class Members worked
18
     at least three and one half hours, Defendants regularly and repeatedly required Plaintiff and the
19
     Class Members to work four (4) hours and/or a major fraction thereof without providing,
20
     authorizing or permitting at least one ten (10) minute rest period during which Plaintiff and the
21
     Class Members were relieved of all duties (hereafter “rest period”) per each four (4) hour period,
22
     or a major fraction thereof, worked. Specifically, Defendant maintained a policy and uniform
23
     practice of preventing employees, including Plaintiff and the Class Members, from leaving the
24
     premises during rest periods, and the duties and responsibilities of Plaintiff and the Class
25
     Members did not warrant this unlawful restriction.
26
             47.     During the Class Period, Defendants failed to pay Plaintiff and the Class Members
27
     a premium of one (1) hour pay at their regular rate of pay for each rest period not provided,
28
                                                     -18-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 19 of 35



 1   authorized, and permitted as alleged herein, pursuant to Labor Code § 226.7.

 2           48.     Labor Code § 1198 provides that “The maximum hours of work and the standard

 3   conditions of labor fixed by the commission shall be the maximum hours of work and the

 4   standard conditions of labor for employees. The employment of any employee for longer hours

 5   than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”

 6           49.     Defendants were at all times aware of the Labor Code and Wage Order

 7   requirements that they provide Plaintiff and the Class Members with the rest periods described

 8   above and were aware that Plaintiff and the Class Members regularly worked more than four (4)

 9   hours or major fraction thereof without receiving mandated rest periods. Defendants therefore at

10   all times willfully violated the provisions of Labor Code § 226.7 and the Wage Order.

11           50.     Pursuant to the Wage Order and California Labor Code § 226.7(b), Plaintiff and the

12   Class Members are entitled to recover from Defendants one (1) additional hour of pay at their

13   regular hourly rate of compensation for each workday that a rest period was not provided. As a

14   result of the unlawful conduct of Defendants, Plaintiff and the Class Members have been

15   deprived of wages and compensation in amounts to be determined at trial, and are entitled to

16   recovery of such amounts.

17           51.     WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.
                                      THIRD CAUSE OF ACTION
18                             Failure to Pay Hourly and Overtime Wages
19                   (California Labor Code §§ 510 and 1194; and the Wage Order)
                        (Plaintiff and the Class Members against all Defendants)
20
             52.     Plaintiff and the Class Members allege and incorporate by reference all of the
21
     allegations contained in the preceding paragraphs as though fully set forth herein.
22
             53.     Plaintiff and the Class Members base this cause of action upon Defendants’ willful
23
     and intentional violations of the California Labor Code and Industrial Welfare Commission
24
     requirements that Defendants pay Plaintiff and the Class Members for all hours worked,
25
     including the requirement to pay premium overtime wages to Plaintiff and the Class Members for
26
     work they performed in excess of eight (8) hours in a workday and/or forty (40) hours in a
27
     workweek, and/or on the seventh consecutive day in a workweek.
28
             54.     Labor Code § 510 provides that “any work in excess of eight (8) hours in one
                                                     -19-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 20 of 35



 1   workday and any work in excess of forty (40) hours in any one workweek and the first eight

 2   hours worked on the seventh day of work in any one workweek shall be compensated at the rate

 3   of no less than one and one-half times the regular rate of pay for an employee.”

 4           55.     Labor Code § 1198 provides that “The maximum hours of work and the standard

 5   conditions of labor fixed by the commission shall be the maximum hours of work and the

 6   standard conditions of labor for employees. The employment of any employee for longer hours

 7   than those fixed by the order or under conditions of labor prohibited by the order is unlawful.”

 8           56.     Labor Code § 1194 provides that “any employee receiving less than the legal

 9   minimum wage or the legal overtime compensation applicable to the employee is entitled to

10   recover in a civil action the unpaid balance of the full amount of this minimum wage or overtime

11   compensation, including interest thereon, reasonable attorneys’ fees, and costs of suit.”

12           57.     During the Class Period, Defendants required Plaintiff and the Class Members on a

13   regular and repeated basis to work shifts exceeding eight (8) hours in a workday, and to work

14   more than forty (40) hours in a workweek, which hours were often not recorded, without paying

15   overtime premium wages at a rate of no less than one and one-half times their regular rate of pay.

16   The Defendants’ policy and practice required Plaintiff and the Class Members to clock out using

17   one software system (Ceridian), then after clocking out from work, go in a different computerized

18   software system (DayForce) and approve the hours worked for each particular day. This would

19   take up to five minutes each and every day during which the employees’ time was not being

20   reported and such time was therefore unpaid. Further, Plaintiff and the Class Members were

21   required to once again, after clocking out from work, approve their hours worked on a weekly

22   basis. On each occasion that Plaintiff and the Class Members performed daily and weekly

23   approval of hours worked, a pop-up window would appear on the computer monitor stating that

24   the employees were confirming that they were provided with their daily rest and meal periods.

25   Plaintiff and the Class Members were required to perform a key stroke that provided the

26   confirmation in order to approve their hours worked and receive their pay.

27           58.     During the Class Period, Defendants knew or had reason to know that Plaintiff and

28   the Class Members were regularly and consistently required to work more than eight (8) hours in
                                                     -20-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 21 of 35



 1   a day, and work more than forty (40) hours in a week, without being paid the appropriate

 2   premium overtime wage required by Labor Code §§ 510 and 1194.

 3           59.     During the Class Period, Defendants' conduct as alleged herein amounted to a

 4   uniform pattern of unlawful wage and hour practices which resulted from the implementation of

 5   uniform policies and practices by which Defendants failed to accurately record all hours worked

 6   by Plaintiff and the Class Members thereby denying payment of overtime premium wages to

 7   Plaintiff and the Class Members for overtime hours worked.

 8           60.     In committing the violations of the California Labor Code as alleged herein,

 9   Defendants engaged in an illegal attempt to avoid the payment of all earned wages and other

10   benefits in violation of the California Labor Code, the Industrial Welfare Commission

11   requirements and other applicable laws and regulations.

12           61.     As a direct result of Defendants’ unlawful wage practices as alleged herein,

13   Plaintiff and the Class Members have been denied full compensation for all hours worked by

14   them including, but not limited to, premium overtime wages for overtime hours.

15           62.     Labor Code § 515 and the Wage Order set forth various exemptions by which

16   certain categories of employees are exempt from the protections of the overtime laws contained

17   in the Labor Code. At no time during the Class Period did any of these exemptions apply to

18   Plaintiff and/or the Class Members. Moreover, at no time were Plaintiff and/or the Class

19   Members subject to a valid collective bargaining agreement that would preclude the causes of

20   action set forth in this complaint. Rather, Plaintiff and the Class Members bring this action

21   because of Defendants’ violations of non-waiveable rights guaranteed to them by the State of

22   California.

23           63.     As a direct consequence of Defendants’ unlawful failure to pay Plaintiff and the

24   Class Members the full and accurate amount of all earned wages at the appropriate rate for the

25   true number of hours they worked, Plaintiff and the Class Members have suffered and will

26   continue to suffer economic injuries in an amount which is presently unknown to them and which

27   will be ascertained according to proof at trial.

28           64.     In performing the acts and practices in violation of California labor laws as herein
                                                        -21-
     Mendoza v. National Vision, Inc.                          Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                 Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 22 of 35



 1   alleged, Defendants have acted and continue to act intentionally, oppressively and maliciously

 2   towards Plaintiff and the Class Members, with a conscious disregard for their legal rights and the

 3   consequences to them, and with the intent of depriving them of their property and legal rights and

 4   otherwise causing them injury, in order to increase Defendants’ profits at the expense of Plaintiff

 5   and the Class Members.

 6           65.     Plaintiff and the Class Members request recovery of all unpaid wages, including

 7   overtime premium wages, in an amount according to proof, interest on such amounts, statutory

 8   costs, and the assessment of any and all statutory penalties against Defendants, all in the sums as

 9   provided by the California Labor Code and/or other applicable statutes. In addition, to the extent

10   that overtime compensation is owed to Plaintiff and the Class Members whose employment has

11   been terminated, Defendants’ conduct violates Labor Code §§ 201 and/or 202, entitling Plaintiff

12   and the Class Members to waiting time penalties under Labor Code § 203, which penalties are

13   sought herein on behalf of Plaintiff and the Class Members.

14           66.    WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.
                                     FOURTH CAUSE OF ACTION
15             Failure to Comply with Itemized Employee Wage Statement Requirements
16                        (California Labor Code §§ 226, and the Wage Order)
                        (Plaintiff and the Class Members against all Defendants)
17
             67.     Plaintiff and the Class Members allege and incorporate by reference all of the
18
     allegations contained in the preceding paragraphs as though fully set forth herein.
19
             68.     Labor Code § 226(a) and the Wage Order require Defendants to itemize in wage
20
     statements all deductions from payment of wages, to accurately report total hours worked, to
21
     report the rate of pay for hours worked, and keep the records on file at the place of employment
22
     or at a central location within the State of California. Defendants have knowingly and
23
     intentionally failed to comply with Labor Code § 226(a) and the Wage Order with respect to
24
     wage statements they have provided to Plaintiff and the Class Members.
25
             69.     Labor Code § 226(a) and the Wage Order provide that every employer shall,
26
     semimonthly or at the time of each payment of wages, furnish each of its employees an accurate
27
     itemized statement in writing showing the inclusive dates of the pay period, gross wages earned,
28
     total hours worked by the employee, the number of piece rate units and the applicable rate, all
                                                     -22-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 23 of 35



 1   deductions, net wages earned, the inclusive dates of the period for which the employee is paid,

 2   the name of the employee and the last four digits of the employee’s identification number, the

 3   name and address of the legal entity that is the employer and all applicable hourly rates in effect

 4   during the pay period and the corresponding numbers of hours worked at each hourly rate by the

 5   employee. Labor Code § 226(a) mandates that deductions made from payments of wages shall

 6   be recorded in ink, properly dated and a copy of the statement or a record of deductions be kept

 7   on file by the employer for at least three years. Moreover, the Wage Order requires Defendants

 8   to maintain time records for each employee showing including, but not limited to, an accurate

 9   report of the total hours worked by each employee, when the employee begins and ends each

10   work period, meal periods, and total daily hours worked in itemized wage statements, and all

11   deductions from payment of wages.

12           70.     At all times herein alleged, Defendants have regularly and consistently,

13   intentionally and willfully, failed to provide Plaintiff and the Class Members with complete and

14   accurate wage statements. The deficiencies include, among other things, the failure to include the

15   total hours worked, overtime hours worked, gross wages earned, net wages earned, the correct

16   regular rate of pay, overtime and vacation rates of pay and the corresponding number of hours

17   worked under each rate, all deductions, premium wages owed for missed rest and meal periods,

18   the correct name and address of the employer. Furthermore, during the Class Period, Defendants

19   violated Labor Code section 226(a) during each pay period in which “Retroactive Pay,”

20   “EG/Assoc PIP,” and/or “Regular Rate OT” wages were paid; in that whenever such wages were

21   paid, the wage statements issued by Defendants to Plaintiff and the Class Members failed to

22   identify for such wages the applicable rate of pay and/or hours worked under such rates.

23           71.     As a result of Defendants’ violation of Labor Code §§ 226(a), as well as the Wage

24   Order, Plaintiff and the Class Members have suffered injury and damage to their statutorily-

25   protected rights. These injuries and damages include, but are not limited to, the denial of their

26   legal right to receive and their protected interest in receiving accurate, itemized wage statements

27   under Labor Code § 226(a). Moreover, the inaccurate and incomplete wage statements provided

28   by Defendants deceived Plaintiff and the Class Members about the wages and other
                                                     -23-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 24 of 35



 1   compensation to which they were entitled and deprived them of such wages and compensation.

 2   As a further result of Defendants’ failure to provide Plaintiff and the Class Members with

 3   accurate wage statements in accordance with Labor Code § 226 , Plaintiff and the Class Members

 4   have suffered injuries and are entitled to penalties under Labor Code § 226 and Labor Code §

 5   226.3 which states that any employer who violates § 226 shall be subject to a civil penalty in the

 6   amount of two hundred fifty dollars ($250.00), per employee per violation in an initial citation.

 7   The civil penalty provided for in this section is in addition to any other penalty provided by law,

 8   in an amount to be proven at trial. The injuries suffered by Plaintiff and the Class Members

 9   include, but are not limited to, having been, and continuing to be, forced to conduct investigations

10   and perform mathematical computations in an attempt to reconstruct their time records; the

11   inability to reconstruct their time records; the inability to discern the amount of wages they were

12   paid and/or the applicable wage rate; the inability to determine the number of hours including, but

13   not limited to, overtime hours they worked; the inability to determine the number of rest periods

14   and meal periods they were forced to forego; the inability to determine whether they were

15   compensated for all meal and rest periods of which they had been deprived; the inability to

16   determine whether they were paid all wages due for work they performed; the inability to

17   determine the amount of wages owing and unpaid; having been, and continuing to be, forced to

18   hire attorneys and initiate a lawsuit in order to ascertain the aforementioned information.

19           72.     Plaintiff and the Class Members are further entitled to recover from Defendants the

20   greater of their actual damages caused by Defendants’ failure to comply with Labor Code §

21   226(a), or an aggregate penalty not exceeding four thousand dollars ($4,000.00).

22           73.     Pursuant to Labor Code § 226(e), each employee suffering injury as a result of a

23   knowing and intentional failure by an employer to comply with Labor Code § 226(a) is entitled to

24   recover the greater of all actual damages or $50.00 for the initial pay period in which a violation

25   occurs and $100.00 per employee for each violation in a subsequent pay period, not exceeding an

26   aggregate penalty of $4,000.00, and is entitled to an award of costs and reasonable attorneys’

27   fees. Moreover, an employee is entitled under the Labor Code § 226(g) to injunctive relief to

28   ensure compliance with Labor Code § 226 and is entitled to an award of costs and reasonable
                                                     -24-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 25 of 35



 1   attorneys’ fees.

 2           74.     WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.

 3                                       FIFTH CAUSE OF ACTION
                                Failure to Reimburse Necessary Expenditures
 4                                      (California Labor Code § 2802)
                            (Plaintiff and the Class Members against Defendants)
 5
             75.     Plaintiff and the Class Members allege and incorporate by reference all of the
 6
     allegations contained in the preceding paragraphs as though fully set forth herein.
 7
             76.     Pursuant to Labor Code § 2802, an employer shall indemnify his or her employee
 8
     for all necessary expenditures or losses incurred by the employee in direct consequence of his or
 9
     her duties.
10
             77.     Defendants violated Labor Code § 2802 by failing to reimburse Plaintiff and the
11
     Class Members for having to use their personal vehicles to travel off-site to perform “community
12
     outreach” services, and undergo training, at various locations, and requiring Plaintiff and the
13
     Class Members to use their personal cellular phones to take photographs while performing
14
     “community outreach” services, without reimbursement. These were necessary features of
15
     Plaintiff’s and the Class Members’ duties as employees of Defendants, and thus Defendants were
16
     required to reimburse them.
17
             78.     As a direct and proximate result of Defendants’ failure to reimburse Plaintiff and
18
     the Class Members for work-related expenses, as specifically set forth above, Plaintiff and the
19
     Class Members are entitled to recover their out of pocket expenses, including interest, and
20
     attorneys’ fees and costs pursuant to Labor Code § 2802, in an amount to be determined at trial.
21
             79.     WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.
22                                      SIXTH CAUSE OF ACTION
                                Failure to Pay All Wages Upon Termination
23                  (California Labor Code §§ 201, 202 and 203; and the Wage Order)
                           (Plaintiff and the Class Members against Defendants)
24
             80.     Plaintiff and the Class Members allege and incorporate by reference all of the
25
     allegations contained in the preceding paragraphs as though fully set forth herein.
26
             81.     Labor Code § 203 provides that if an employer willfully fails to pay wages owed in
27
     accordance with Labor Code §§ 201 and 202, then the wages of the employee shall continue as a
28
                                                      -25-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 26 of 35



 1   penalty from the due date, and at the same rate until paid, but the wages shall not continue for

 2   more than thirty (30) days.

 3           82.     Labor Code § 201 provides if an employer discharges an employee, the wages

 4   earned and unpaid at the time of discharge are due and payable immediately.

 5           83.     Labor Code § 202 provides that an employee is entitled to receive all unpaid wages

 6   no later than 72 hours after an employee quits his or her employment, unless the employee has

 7   given seventy-two (72) hours previous notice of his or her intention to quit, in which case the

 8   employee is entitled to his or her wages at the time of quitting.

 9           84.     Labor Code § 246 provides that an employee is entitled to receive sick time pay.

10   The employer shall calculate paid sick leave by using one of two calculations: 1) “Paid sick time

11   for nonexempt employees shall be calculated in the same manner as the regular rate of pay for the

12   workweek in which the employee uses paid sick time, whether or not the employee actually

13   works overtime in that workweek;” or 2) “Paid sick time for nonexempt employees shall be

14   calculated by dividing the employee’s total wages, not including overtime premium pay, by the

15   employee’s total hours worked in the full pay periods of the prior 90 days of employment.”

16           85.     Whenever Defendants paid Plaintiff and the Class Members sick time pursuant

17   to California Labor Code § 246, Defendants did so at the incorrect rate of pay. Defendants

18   paid Plaintiff and the Class Members at the base hourly rate of pay, as opposed to the regular

19   rate of pay, which would take into account all non-discretionary bonuses, or by dividing the

20   employees’ total wages, not including overtime premium pay, by the employees’ total hours

21   worked in the full pay periods of the prior 90 days of employment, as required by Labor Code

22   § 246. This resulted in the employees being underpaid for sick time, and resulted in violations

23   of California Labor Code §§ 201, 202, and 203, and other derivative Labor Code violations,

24   because Defendants did not pay, or timely pay, Plaintiff and the Class Members all owing and

25   unpaid wages for work performed by them during their employment and at the end of their

26   employment.

27           86.     Defendants willfully failed to pay Plaintiff and the Class Members all their wages

28   due, as alleged hereinabove and hereinafter, upon the termination of their employment within the
                                                     -26-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 27 of 35



 1   times prescribed by Labor Code §§201 and 202 and are therefore subject to a waiting time

 2   penalty. Plaintiff and the Class Members are entitled to recover from Defendants the statutory

 3   penalty for each day they were not paid at their regular hourly rate of pay, up to a thirty (30) day

 4   maximum pursuant to California Labor Code § 203.

 5             87.   WHEREFORE, Plaintiff and the Class Members request relief as herein prayed for.
                                     SEVENTH CAUSE OF ACTION
 6                    California Labor Code Private Attorneys General Act of 2004
 7                                    (California Labor Code § 2698)
                        (Plaintiff against Defendant NATIONAL VISION, INC.)
 8
               88.   Plaintiff incorporates by reference all of the allegations contained in the preceding
 9
     paragraphs as though fully set forth herein.
10
               89.   California Labor Code §§ 2698, et seq. (“PAGA”) permits Plaintiff to recover civil
11
     penalties for the violation(s) of the Labor Code Sections enumerated in Labor Code Section
12
     2699.5.
13
               90.   Defendant NATIONAL VISION, INC.’s conduct, as alleged herein, violates
14
     numerous sections of the California Labor Code, including, but not limited to, the following:
15
                      a.     Violation of Labor Code §§ 226.7, 512(a) and 1198 for Defendants’ failure
16
     to provide Plaintiff and the employees with meal and rest periods or compensation in lieu thereof,
17
     as herein alleged;
18
                      b.     Violation of Labor Code §§ 510, 558, and 1194 by failing to correctly
19
     calculate the correct regular rate of pay for a pay period when Plaintiff and the employees were
20
     paid multiple pay rates and a non-discretionary bonus/commission pay as herein alleged;
21
                      c.     Labor Code § 1174 and the Wage Order requires Defendants to maintain
22
     and preserve, at the place of employment or at a central location within the State of California,
23
     among other items, accurate records showing the names and addresses of all employees
24
     employed, payroll records accurately showing the hours worked daily and the wages paid to its
25
     employees. Defendants have knowingly and intentionally failed to comply with these
26
     requirements in violation of Labor Code §§ 1174 and 1175 and the Wage Order;
27
                      d.     Violation of Labor Code §§ 1194, 1197, 1197.1, 1199 for Defendants’
28
     failure to compensate for all hours worked with at least minimum wages as herein alleged;
                                                      -27-
     Mendoza v. National Vision, Inc.                        Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                               Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 28 of 35



 1                    e.     Violation of Labor Code §§ 510 and 1198 for Defendants’ failure to pay

 2   overtime wages to Plaintiff and the employees as herein alleged;

 3                    f.     Violation of Labor Code §§ 201, 202, 203, 218, 221, 223, 1194 and 1198

 4   for Defendants’ failure to provide agreed wages and all earned wages as herein alleged;

 5                    g.     Violation of Labor Code § 204 for failure to pay all earned wages in a

 6   timely manner following the end of each pay period;

 7                    h.     Violation of Labor Code §§ 201, 202 and 203 for failure to timely pay all

 8   earned wages upon discharge, including, but not limited to, sick time pay, as herein alleged; and

 9                    i.     Violations of Labor Code § 226(a) for non-compliant wage statements.

10           91.     California Labor Code Section 1198 makes it illegal to employ an employee under

11   conditions of labor that are prohibited by the applicable wage order. California Labor Code

12   section 1198 requires that “. . . the standard conditions of labor fixed by the commission shall be

13   the . . . standard conditions of labor for employees. The employment of any employee . . . under

14   conditions of labor prohibited by the order is unlawful.”

15           92.     Defendant NATIONAL VISION, INC., at all times relevant to this complaint, was

16   an employer or person acting on behalf of an employer who violated Plaintiff and the employees’

17   rights by violating various sections of the California Labor Code as set forth above.

18           93.     Pursuant to PAGA, and in particular California Labor Code §§ 2699(a), 2699.3,

19   and 2699.5, Plaintiff, acting in the public interest as a private attorney general, seeks assessment

20   and collection of unpaid wages and civil penalties for Plaintiff and the employees, and the State

21   of California against Defendant NATIONAL VISION, INC., in addition to other remedies, for

22   violations of California Labor Code §§ 201, 202, 203, 204, 210, 218, 218.5, 218.6, 221, 225.5,

23   226, 226(a), 226.7, 246, 510, 512(a), 558, 1175, 1175, 1194, 1197, 1197.1, 1198, 2699(f-g) and

24   the Wage Order.

25           94.   WHEREFORE, Plaintiff request relief as hereinafter prayed for.
                                     EIGTH CAUSE OF ACTION
26                                      Unfair Business Practices
27          (California Business and Professions Code §§ 17200 et seq. and Common Law)
                       (Plaintiff and the Class Members against all Defendants)
28
             95.     Plaintiff and the Class Members allege and incorporate by reference all of the
                                                     -28-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 29 of 35



 1   allegations contained in the preceding paragraphs as though fully set forth herein.

 2           96.     Plaintiff and the Class Members suffered direct injury as a result of the Defendants’

 3   conduct, as alleged in the preceding paragraphs, and bring this action under Code of Civil

 4   Procedure § 382. The deprivation by Defendants of Plaintiff and the Class Members from wages

 5   due and lawful meal and rest periods, and Defendants’ provision of inaccurate wage statements

 6   are unlawful business practices within the meaning of Business and Professionals Code § 17200,

 7   et seq. including, but not limited to, a violation of the Wage Order, regulations, and statutes, and

 8   further, whether or not in violation of the aforementioned Wage Order, regulation and statutes,

 9   amount to practices which are otherwise unfair.

10           97.     Under Business and Professions Code § 17200, et seq., including, but not limited

11   to, §§ 17201, 17203, and 17208, Plaintiff and the Class Members assert standing on behalf of

12   themselves as alleged herein. Plaintiff and the Class Members seek, among others, restitution of

13   compensation due throughout the Class Period.

14           98.     At all times herein alleged, Defendants have committed violations of law, as

15   described herein, including, but not limited to:

16                    a.     Violation of Labor Code §§ 226.7, 512(a) and 1198 for Defendants’ failure

17   to provide Plaintiff and the Class Members with meal and rest periods or compensation in lieu

18   thereof, as herein alleged;

19                    b.     Violation of Labor Code §§ 510, 558, and 1194 by failing to correctly

20   calculate the correct regular rate of pay for a pay period when Plaintiff and the employees were

21   paid multiple pay rates and a non-discretionary bonus/commission pay as herein alleged;

22                    c.     Violation of Labor Code §§ 510 and 1198 for Defendants’ failure to pay

23   overtime wages to Plaintiff and the Class Members as herein alleged;

24                 d. Labor Code § 1174 and the Wage Order requires Defendants to maintain and

25   preserve, at the place of employment or at a central location within the State of California, among

26   other items, accurate records showing the names and addresses of all employees employed,

27   payroll records accurately showing the hours worked daily and the wages paid to its employees.

28   Defendants have knowingly and intentionally failed to comply with these requirements in
                                                        -29-
     Mendoza v. National Vision, Inc.                          Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                 Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 30 of 35



 1   violation of Labor Code §§ 1174 and 1175 and the Wage Order;

 2                     e.    Violation of Labor Code §§ 1194, 1197 and 1197.1 for Defendants’ failure

 3   to compensate Plaintiff and the Class Members for all hours worked with at the agreed wages as

 4   herein alleged;

 5                     f.    Violations of Labor Code § 226(a) for failure to provide accurate wage

 6   statements to Plaintiff and the Class Members as herein alleged;

 7                     g.    Violation of Labor Code §§ 201, 202, 203, 204, 218, 221, 1194 and 1198

 8   for Defendants’ failure to provide Plaintiff and the Class Members agreed wages for all hours

 9   they worked;

10                     h.    Violation of Labor Code §§ 201, 202 and 203 for failure to timely pay all

11   earned wages, including, but not limited to, sick time pay, to Plaintiff and the Class Members

12   upon discharge as herein alleged;

13                     i.    Violation of Labor Code §§ 201, 202 and 204 for failure to pay all earned

14   wages owed to Plaintiff and the Class Members throughout the Class Period as set forth more

15   fully below; and

16           99.     These unlawful and unfair business practices defeat the public interest purposes of

17   the State’s labor laws, as set forth in the sections of the California Labor Code, the California

18   Code of Regulation and the Wage Order referenced elsewhere in this complaint, all of which

19   promote compliance with labor laws and employment regulations by participants in Defendants’

20   industry.

21           100. Defendants’ unfair and unlawful business practices thus have violated the sections

22   of the Labor Code, California Code of Regulation and IWC Wage Orders referenced in this

23   complaint and have imposed harm on their employees and their competitors and will continue to

24   do so until abated. As a result of these unfair and unlawful business practices, Defendants have

25   retained monies belonging to Plaintiff and the Class Members and they have been unjustly

26   enriched at Plaintiff’s and the Class Members’ expense. Plaintiff and the Class Members are

27   entitled to restitution of the wages and monies withheld and retained by Defendants at all times

28   relevant to this action, and a preliminary and permanent injunction requiring Defendants to pay
                                                     -30-
     Mendoza v. National Vision, Inc.                       Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                              Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 31 of 35



 1   all wages and sums due to Plaintiff and the Class Members, to provide mandatory rest and meal

 2   periods, and to provide accurate and complete wage statements.

 3            101. As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class

 4   Members have suffered injury and loss of money.

 5            102. This action will result in the enforcement of an important right affecting the public

 6   interest. The conduct of Defendants as alleged herein has been and continues to be unfair,

 7   unlawful and harmful to Plaintiff and the Class Members and the general public. Accordingly,

 8   under Code of Civil Procedure § 1021.5, Plaintiff and the Class Members are entitled to an award

 9   of reasonable attorneys’ fees according to proof.

10            103. WHEREFORE, Plaintiff and the Class Members request relief as hereinafter

11   prayed for.
                                           PRAYER FOR RELIEF
12
              WHEREFORE, Plaintiff, on behalf of himself and on behalf of the Class Members, prays
13
     as follows:
14                                        CLASS CERTIFICATION
15            1.     That this action be certified as a class action and that the class identified herein be
16   certified;
17            2.     That Plaintiff be appointed as the representative of all the Class Members;
18            3.     That counsel for Plaintiff be appointed as class counsel.
19                              AS TO THE FIRST CAUSE OF ACTION
              4.     That the Court declare, adjudge and decree that Defendants violated California
20
     Labor Code §§ 226.7, 512, 1198 and the Wage Order by willfully failing to provide all meal
21
     periods to Plaintiff and the Class Members;
22
              5.     That the Court grant an award to Plaintiff and the Class Members of one (1) hour
23
     of pay at each employee’s regular rate of compensation for each workday that a meal period
24
     was not provided;
25
              6.     For all actual, consequential and incidental losses and damages, according to
26
     proof;
27
              7.     For premiums pursuant to California Labor Code § 226.7(b);
28
                                                       -31-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 32 of 35



 1           8.      For prejudgment interest on any unpaid wages from the date such amounts were

 2   due;

 3           9.      For all civil penalties and reasonable attorneys’ fees and costs of suit incurred

 4   herein pursuant to California Labor Code § 211; and

 5           10.     For such other further relief as the Court may deem equitable and appropriate.
                              AS TO THE SECOND CAUSE OF ACTION
 6
             11.     That the Court declare, adjudge and decree that Defendants violated California
 7
     Labor Code §§ 226.7, 512, 1198 and the Wage Order by willfully failing to provide all rest
 8
     periods to Plaintiff and the Class Members;
 9
             12.     That the Court grant an award to the Plaintiff and the Class Members of one (1)
10
     hour of pay at each employee’s regular rate of compensation for each workday that a rest period
11
     was not provided;
12
             13.     For all actual, consequential and incidental losses and damages, according to proof;
13
             14.     For premiums pursuant to California Labor Code § 226.7(b);
14
             15.     For prejudgment interest on any unpaid wages from the date such amounts were
15
     due;
16
             16.     For all civil penalties and reasonable attorneys’ fees and costs of suit incurred
17
     herein pursuant to California Labor Code § 211; and
18
             17.     For such other further relief as the Court may deem equitable and appropriate.
19                              AS TO THE THIRD CAUSE OF ACTION
20           18.     That the Court declare, adjudge and decree that Defendants violated California
21   Labor Code §§ 510, 1194, and 1198, and the Wage Order by willfully failing to pay overtime
22   wages to Plaintiff and the Class Members;
23           19.     That the Court grant an award to Plaintiff and the Class Members for Defendants

24   willfully failing to pay overtime wages due to Plaintiff and the Class Members;

25           20.     For all actual, consequential and incidental losses and damages, according to proof;

26           21.     For prejudgment interest on any unpaid wages from the date such amounts were

27   due;

28           22.     For all civil penalties and reasonable attorneys’ fees and costs of suit incurred

                                                       -32-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 33 of 35



 1   herein pursuant to California Labor Code §§ 218.5, 218.6, 1194; and

 2           23.     For such other further relief as the Court may deem equitable and appropriate.
                               AS TO THE FOURTH CAUSE OF ACTION
 3
             24.     That the Court declare, adjudge and decree that Defendants violated the record
 4
     keeping provisions of California Labor Code § 226, 1198 and the Wage Order as to Plaintiff and
 5
     the Class Members and that Defendants willfully failed to provide accurate itemized wage
 6
     statements to Plaintiff and the Class Members;
 7
             25.     For all actual, consequential and incidental losses and damages, according to proof;
 8
             26.     For statutory penalties pursuant to California Labor Code § 226(e);
 9
             27.     For all civil penalties and reasonable attorneys’ fees and costs of suit incurred
10
     herein pursuant to California Labor Code §§ 226.3; and
11
             28.     For such other further relief as the Court may deem equitable and appropriate.
12                              AS TO THE FIFTH CAUSE OF ACTION
13
             29.     That the Court declare, adjudge and decree that Defendants violated California
14
     Labor Code § 2802 by failing to reimburse Plaintiff and the Class Members for necessary
15
     expenditures incurred performing their duties;
16
             30.     For damages and/or penalties pursuant to Labor Code § 2802, and for costs and
17
     attorneys’ fees;
18
             31.     For such other relief as the Court may deem equitable or appropriate.
19
                                AS TO THE SIXTH CAUSE OF ACTION
20
             32.     That the Court declare, adjudge and decree that Defendants violated California
21   Labor Code §§ 201, 202, 203, 204, 210, 246, and 1198 by willfully failing to pay all
22   compensation owed at the time of Plaintiff’s and the Class Members’ termination of employment
23   and willfully failing to timely pay all compensation owed;
24           33.     For all actual, consequential and incidental losses and damages, according to proof;
25           34.     For statutory wage penalties in favor of Plaintiff and the Class Members who have
26   left Defendants’ employment, pursuant to California Labor Code §§ 203, and 204;
27           35.     For prejudgment interest on any unpaid wages from the date such amounts were

28   due;
                                                       -33-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 34 of 35



 1            36.    For all civil penalties and reasonable attorneys’ fees and costs of suit incurred

 2   herein pursuant to California Labor Code §§ 203, 210, 211, 218.5, 218.6, 1194; and

 3            37.    For such other further relief as the Court may deem equitable and appropriate.

 4                              AS TO THE SEVENTH CAUSE OF ACTION

 5            38.    That the Court declare, adjudge and decree that Defendant NATIONAL

 6   VISION, INC., violated the California Labor Code Private Attorneys General Act of 2004 and
     Labor Code § 2698 et seq., as a consequence of its failure to provide meal and rest periods,
 7
     failure to pay agreed wages and compensation for work, failure to pay overtime wages, failure
 8
     to pay at least minimum wage, failure to provide accurate wage statements, failure to pay all
 9
     wages earned, failure to pay wages when due, all of which violate the Labor Code and give
10
     rise to statutory penalties as a result of such conduct, including but not limited to, penalties as
11
     provided by Labor Code §§ 201, 202, 203, 204, 210, 218, 218.5, 218.6, 221, 225.5, 226,
12
     226(a), 226.7, 246, 510, 512(a), 558, 1174, 1175, 1194, 1197, 1197.1, 1198, 2699(f-g), and the
13
     Wage Order;
14
              39.    That the Court grant an award to Plaintiff and the employees, of civil penalties
15
     as prescribed by the Labor Code Private Attorney General Act of 2004, including but not
16
     limited to unpaid wages, premium payments, statutory penalties for Plaintiff and the
17
     employees of Defendant NATIONAL VISION, INC., against whom one or more violations of
18
     the Labor Code was committed;
19            40.    For all actual, consequential and incidental losses and damages, according to
20   proof;
21            41.    For statutory penalties pursuant to California Labor Code § 2699(f);
22            42.    For injunctive relief to ensure compliance with this section, pursuant to
23   California Labor Code § 2699 et seq.;
24            43.    For all civil penalties and reasonable attorneys’ fees and costs of suit incurred

25   herein pursuant to California Labor Code § 2699(g); and

26            44.    For such other further relief as the Court may deem equitable and appropriate

27   //

28   //

                                                       -34-
     Mendoza v. National Vision, Inc.                         Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                                Damages for Injunctive Relief; Demand for Jury Trial
     Case 5:19-cv-01485-SVK Document 51 Filed 05/08/20 Page 35 of 35



 1
                                  AS TO THE EIGTH CAUSE OF ACTION
 2
             45.     That the Court declare, adjudge and decree that Defendants violated Business
 3
     and Professions Code § 17200 et seq., by failing to provide all meal and rest periods to
 4
     Plaintiff and the Class Members, failing to pay for all missed meal and rest periods, failing to
 5
     pay overtime premiums, failing to provide accurate and complete wage statements, failing to
 6
     pay agreed wages, and failing to timely provide Plaintiff and the Class Members all
 7
     compensation due to them during their employment.
 8
             46.     For restitution of unpaid wages and penalties to Plaintiff and the Class Members,
 9
     and for prejudgment interest from the day such amounts were due and payable;
10
             47.     For the appointment of a Receiver to receive, manage and distribute any and all
11
     funds disgorged from Defendants and determined to have been wrongfully acquired by
12
     Defendants as a result of violation of Business and Professions Code § 17200 et seq.;
13
             48.     For reasonable attorneys’ fees and costs of suit incurred herein pursuant to Code
14
     of Civil Procedure § 1021.5; and
15
             49.     For such other and further relief as the Court may deem equitable and
16
     appropriate.
17                                      DEMAND FOR JURY TRIAL
18           Plaintiff and the Class Members hereby demand trial of their claims by jury to the extent
19   authorized by the laws of the State of California and the United State of America.
20

21   Dated: May 8, 2020                    FITZPATRICK & SWANSTON
                                                DIVERSITY LAW GROUP, P.C.
22

23                                                 By:       /s/ Larry W. Lee
                                                         B. James Fitzpatrick
24                                                       Larry W. Lee
                                                         Attorneys for Plaintiff,
25
                                                         JAVIER MENDOZA on behalf of
26                                                       himself and all other similarly situated
                                                         employees
27

28
                                                    -35-
     Mendoza v. National Vision, Inc.                      Third Amended Class Action & PAGA Complaint for
     Case No.: 19-cv-01485-SVK                             Damages for Injunctive Relief; Demand for Jury Trial
